Title: To Thomas Jefferson from Albert Gallatin, 14 May 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            New York 14th May 1804
          
          I enclose a formidable recommendation in favour of Th. Newton as Collector for Norfolk; also the letters of resignation of Morgan & Garland. The last is mistaken as the office of surveyor, in N. Orleans, will be better than that of naval officer. Considering the difficulty of making appointments there, and that it was your original intention to appoint him naval officer, might it not do to give him that commission, and to Mr Nicholas that of surveyor. 
          Nothing new here. 
          With great respect & attachment Your obedt. Servt.
          
            Albert Gallatin 
          
        